Citation Nr: 1135154	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  08-26 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service connected bilateral shin splints.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service connected bilateral shin splints.

3.  Entitlement to service connection for a low back disability, to include as secondary to service connected bilateral shin splints.

4.  Entitlement to service connection for a left hip disability, to include as secondary to service connected bilateral shin splints.

5.  Entitlement to an increased disability rating for shin splint of the right leg, rated as 10 percent disabling.  

6.  Entitlement to an increased disability rating for shin splint of the left leg, rated as 10 percent disabling.  
7.  Entitlement to a compensable disability rating for service connected non-cystic acne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to October 2004 and November 2004 to November 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2007, January 2008, and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

A hearing was held before the undersigned Acting Veterans Law Judge in February 2011, and a transcript of this hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for bilateral knee disabilities, a low back disability, and a left hip disability.  The Veteran is also seeking increased disability ratings for service connected bilateral shin splints and non-cystic acne.  For the reasons discussed below, these issues must be remanded for further development.

VCAA Notice

The Veteran has stated that she is seeking entitlement to service connection for a low back disability, a left hip disability, and bilateral knee disabilities on both a direct and secondary basis.  Finally, service connection may be awarded for any disability which is due to or the result of, or is otherwise aggravated by, a service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  It appears from a review of the record that the Veteran has not been provided adequate notice about how to establish service connection on a secondary basis.  On remand, such notice should be provided.  

Low Back and Left Hip Disabilities

The Veteran's service treatment records reflect multiple complaints of low back and left hip pain.  

The Veteran was afforded VA examinations of these disabilities in September and November 2007.  At that time, the examiner concluded that there was insufficient evidence to find a hip or low back disability and the Veteran's claims were denied for this reason.  However, since that time, the Veteran has continued to complain of low back and left hip pain.  A full body bone scan performed in January 2009 found increased uptake in both hips likely degenerative in nature.  A May 2011 Notification of Medical Disqualification from the Department of the Army to the Veteran list among the Veteran's health problems chronic low back pain.  

In light of the length of time that has passed since the Veteran's last VA examinations, as well as new evidence of low back and left hip disabilities not considered by the VA examiners, the Board finds that these issues must be remanded to afford the Veteran a new VA examination.  

The examiner is asked to determine whether the Veteran has current low back and left hip disabilities and, if so, whether it is at least as likely as not (fifty percent or greater) that these disabilities had onset in service or were caused or aggravated by the Veteran's active military service, to include the Veteran's service connected pes planus and shin splints.  

Bilateral Knee Disability

The Veteran reports a gradual onset of knee pain during her active military service, but admits that she never sought treatment for her pain until after separation from service.  Post-service medical records show degenerative joint disease in both knees.  

In October 2009, a VA examiner opined that the Veteran's bilateral knee disability was less likely than not caused or aggravated by her military service, including her service connected bilateral shin splints.  The examiner stated that shin splints would not result in sufficient long term gait changes to cause degenerative changes in the knee joints.  The examiner also concluded that the Veteran's bilateral knee disability did not have onset in service due to the absence of any complaints of or treatment for bilateral knee problems in service or within a number of years of service.  

However, the examiner failed to address the results of a whole body bone scan performed in November 2003, during the Veteran's active military service, which showed stress changes to the knees bilaterally.  As this evidence is favorable to the Veteran's claim, the Board finds the VA examiner's failure to discuss such relevant evidence renders the examination inadequate for VA purposes.  Accordingly, the issue of entitlement to service connection for a bilateral knee disability must be remanded to afford the Veteran a new VA examination.  The examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's bilateral knee disability had onset in service or was caused or aggravated by the Veteran's active military service, including her service connected shin splints or pes planus.  

Bilateral Shin Splints and Non-cystic Acne

The Veteran was last afforded a VA examination of her bilateral shin splints in November 2007, almost four years ago, and was last afforded a VA examination of her acne in January 2009, more than two and a half years ago.  At her Travel Board hearing, the Veteran testified that both disabilities have worsened since service connection was granted.

Generally, VA has a duty to provide additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the Veteran's testimony that her conditions have worsened and the length of time that has passed since her last VA examinations, the Board finds that the Veteran should be afforded new VA examinations of her shin splints and non-cystic acne.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper VCAA notice as to how to substantiate a claim for service connection on a secondary basis.  

2. Once this is done, schedule the Veteran for a VA examination of her low back, left hip, and bilateral knee disabilities.  The claims file must be provided to the examiner in conjunction with the examination, and review of the claims file must be noted in the examination report.  All findings should be described in detail and all necessary diagnostic testing performed.  After fully examining the Veteran, the VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's low back, left hip, and bilateral knee disabilities (if any) had onset during active military service, or manifested to a compensable degree with a year thereafter.  Additionally, the examiner is asked to state whether it is as likely as not that any current disabilities of the low back, bilateral knees, or left hip were caused or aggravated by the Veteran's service connected disabilities such as shin splints and pes planus.  (For VA purposes, aggravation is defined as a permanent worsening of the disability, beyond the natural progress of the disorder.)

A complete rationale for all opinions expressed should be stated for the record.  If the examiner is unable to render an opinion without resorting to speculation, he or she should so state.  

3. The RO should schedule the Veteran for new VA examination of her service connected bilateral shin splints and service connected non-cystic acne.  The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed.  The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of her disabilities upon her ordinary activities, if any.

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
T. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

